F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         MAY 8 2001
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 OLAF PETER JUDA,
          Plaintiff - Appellant,
 v.
 DENNIS MICHAEL NERNEY,                                No. 00-2437
 Assistant U.S. Attorney, Northern            (D.C. No. CIV-96-584-JP/LFG)
 District of California; STEPHEN R.                  (D. New Mexico)
 KOTZ, Assistant U.S. Attorney,
 Albuquerque, NM; JOHN J. KELLY,
 U.S. Attorney, Albuquerque, NM;
 MICHAEL YAMAGUCHI, U.S.
 Attorney, San Francisco, CA;
 ROBERT L. HOLLER, District
 Director, U.S. Customs Service, El
 Paso, Texas; LEONARD S.
 WALTON, Acting Assistant
 Commissioner, U.S. Customs Service,
 Washington, DC; BONNIE L. GAY,
 FOIA Unit, Attorney in Charge,
 Washington, DC; JOHN/JANE DOE,
 1-25; and UNITED STATES OF
 AMERICA,


                Defendants - Appellees.


                             ORDER AND JUDGMENT *




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before SEYMOUR, McKAY, and BRORBY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Appellant, proceeding pro se, appeals the district court’s decision that

equitable tolling of the statute of limitations permits the government to proceed in

a judicial forfeiture action against Appellant’s personal property. In Juda v.

Nerney, No. 99-2070, 2000 WL 419823 (10th Cir. Apr. 17, 2000), we held that

the government must return to Appellant items of his personal property or their

monetary equivalents unless “the government has a valid argument against the

operation of the statute of limitations.” Id. at *3. Upon remand for such a

determination, the magistrate judge concluded that equitable tolling principles

should apply in this case, citing United States v. $57,960 in U.S. Currency, 58 F.

Supp. 2d 660 (D.S.C. 1999), for support. Record, Doc. 59, at 7-9. The magistrate

judge recommended that the statute of limitations on bringing a forfeiture action

be tolled from October 27, 1991, until April 17, 2000, with respect to all items of

Appellant’s personal property and jewelry. See id. at 10. The district court

adopted the magistrate judge’s analysis and recommendations. Record, Doc. 68.


                                        -2-
After reviewing the analysis of the magistrate judge and the decision of the

district court, we AFFIRM for the reasons given in those opinions.

                                              Entered for the Court



                                              Monroe G. McKay
                                              Circuit Judge




                                        -3-